Citation Nr: 1747194	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for stroke residuals, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a kidney disability, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for a disability manifested by memory loss, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for a bilateral eye disability, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

6.  Entitlement to service connection for a disability manifested by blackouts and seizures, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

7.  Entitlement to service connection for a heart disability, to include coronary artery disease and hypertension, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in May 2016, and remanded these issues for additional development in order to request Social Security Administration records.  After the development was completed, the case returned to the Board for further appellate review.

The issue of service connection for an intestinal disorder, to include clostridium difficile, has been raised by the record in a November 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran submitted discharge instructions from the Wilkes-Barre VAMC indicating he was treated for renal insufficiency in August 2017.  The underlying treatment records are not associated with the file and should be obtained.  

The Board notes that the Veteran previously received VA examinations to assess the likelihood of whether the claimed conditions are related to his conceded exposure to contaminated water while stationed at Camp Lejeune.  Unfortunately, these examination opinions only addressed presumptive service connection related to Camp Lejeune claims (excluding the claim for a heart disability, which did address direct service connection).  The medical opinions must also clearly consider direct service connection, and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Tucker v. West, 11 Vet. App. 369, 374 (1998) (vacatur and remand may be warranted where the Board has failed to provide an adequate statement of reasons or bases for its determinations).  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence and may not substitute its own medical opinion.).  Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007).

In addition, the September 2011 VA examination found that the Veteran's diagnosed diabetes and hypertension were at least as likely as not the cause of the Veteran's coronary artery disease.  Thus, the issue of coronary artery disease cannot be adjudicated until the other service connection issues for diabetes and hypertension are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment and hospital records from the VAMC Wilkes Barre since August 2017.  Ensure records form the August 16, 2017 hospital visit are associated with the file. 

2. Obtain an addendum VA medical opinion (and schedule a VA examination if necessary) to determine the etiology of the claimed diabetes (to include both on a direct or presumptive basis).  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is needed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is required.

a)  the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.  

3.  Obtain an addendum VA medical opinion (and schedule a VA examination if necessary) to determine the etiology of the claimed heart disability (to include both on a direct or presumptive basis).  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is needed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is required.

a)  The examiner must clearly identify all currently diagnosed disabilities related to a heart disability, to include hypertension and coronary artery disease.  If a diagnosis for any of the above claimed disabilities cannot be made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

b)  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

4.  Obtain an addendum VA medical opinion (and schedule a VA examination if necessary) to determine the etiology of the claimed kidney disability (to include both on a direct or presumptive basis).  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is needed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is required.

a)  The examiner must clearly identify all currently diagnosed disabilities related to a kidney disability.  If a diagnosis for any of the above claimed disabilities cannot be made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

b)  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

5.  Obtain an addendum VA medical opinion (and schedule a VA examination if necessary) to determine the etiology of the claimed stroke residuals (to include both on a direct or presumptive basis).  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is needed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is required.

a)  The examiner must clearly identify all currently diagnosed disabilities related to stroke residuals.  If a diagnosis for any of the above claimed disabilities cannot be made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

b)  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

6.  Obtain an addendum VA medical opinion (and schedule a VA examination if necessary) to determine the etiology of the claimed disability manifested by blackouts and seizures (to include both on a direct or presumptive basis).  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is needed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is required.

a)  The examiner must clearly identify all currently diagnosed disabilities manifested by blackouts and seizures.  If a diagnosis for any of the above claimed disabilities cannot be made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

b)  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

7.  Obtain an addendum VA medical opinion (and schedule a VA examination if necessary) to determine the etiology of the claimed memory loss (to include both on a direct or presumptive basis).  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is needed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is required.

a)  The examiner must clearly identify all currently diagnosed disabilities related to memory loss.  If a diagnosis for any of the above claimed disabilities cannot be made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

b)  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

8.  Obtain an addendum VA medical opinion (and schedule a VA examination if necessary) to determine the etiology of the claimed bilateral eye disability (to include both on a direct or presumptive basis).  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is needed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is required.

a)  The examiner must clearly identify all currently diagnosed disabilities related to a bilateral eye disability.  If a diagnosis for any of the above claimed disabilities cannot be made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

b)  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

9.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

